Citation Nr: 1119958	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with osteoarthritis and lumbar degenerative disc disease.

2.  Entitlement to an evaluation in excess of 10 percent for chronic acne vulgaris prior to February 8, 2010, and in excess of 30 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was last before the Board in October 2009 at which time it was remanded for further development.  With respect to the claim for an increased evaluation of for lumbosacral strain with osteoarthritis and lumbar degenerative disc disease, that development has been completed and the claim is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to an evaluation in excess of 10 percent for chronic acne vulgaris prior to February 8, 2010, and in excess of 30 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for constipation secondary to medications taken for the Veteran's service-connected for lumbosacral strain with osteoarthritis and lumbar degenerative disc disease and for a total disability evaluation based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with osteoarthritis and lumbar degenerative disc disease has not resulted in incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician or by ankylosis.

2.  Neurological impairment of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  Neurological impairment of the left lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.

4.  From September 30, 2008, the Veteran has had a tender 7 cm. surgical scar associated with his service-connected low back disability, which is not deep and does not cover an area exceeding 12 square inches.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal the criteria for an evaluation in excess of 40 percent for the Veteran's lumbosacral strain with osteoarthritis and lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a separate evaluation of 10 percent, but no greater, for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 5242-8520 (2010). 

3.  The criteria for a separate evaluation of 10 percent, but no greater, for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 5242-8520 (2010).

4.  Effective September 30, 2008, a separate 10 percent rating for a low back scar, post-operative residuals of lumbosacral strain with osteoarthritis and lumbar degenerative disc disease, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.31, 3.159, 3.102, 3.400, 4.118, Diagnostic Codes 7801, 7802, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2005.  The notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, notice in this regard was provided in a July 2006 letter and the claim was readjudicated in a September 2006 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met. 38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.
The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.
Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under Diagnostic Code 5242 degenerative arthritis of the spine (see also, Diagnostic Code 5003), is evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).
Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.  

The Board notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  As this claim was filed prior to this date, the amendments are inapplicable.

Facts

In a June 2005 statement the Veteran related that his service-connected chronic recurrent lumbosacral strain with moderate osteoarthritis warranted an evaluation in excess of 40 percent.  He related that he had constant pain radiating down his legs, and that he had a hard time walking and that it was very difficult for him to climb stairs.  

In a July 2005 statement he related that his low back condition had worsened over the past 2 years.  He pointed out that 2 years prior he was able to walk/stand for up to an hour with only light to moderate pain.  At the time he authored this statement, he related that he could not walk for more than a few years before had to stop and rest.  He also stated that he required the aid of a walking cane to assist him.  He stated that he suffered from chronic moderate to severe pain in his low back that radiated to his hips and legs.  He noted that there was no position that would lessen the pain.  He was then taking Piroxicam and pain pills.

In August 2005 he was provided a VA examination in furtherance of substantiating his claim.  At the time of the examination, he complained of constant sharp pain at a level of 10/10 in his low back and weakness in his low back, as well as weakness in the left lower extremity, greater than the right lower extremity.  He described fatigability, limitation of repetition following repetitive motion and lack of endurance.  He reported daily flare-ups precipitated by activity, with no alleviating factors.  He denied any bowel or bladder complaints and did not have erectile dysfunction related to his low back disability, although it was noted that the Veteran had had prostate cancer.  He reported that on a good day he could walk 150 to 200 yards with a cane.  He had had no incapacitating episodes, and had been treated with narcotics and muscle relaxers.  He had also received physical therapy, but had never had surgery.  

Physical examination showed a well-developed, well nourished male, who was awake, alert and oriented times three.  He had a slow kyphotic posture and walked with a cane.  He had paraspinal tenderness.  Flexion of the lumbar spine was to 10 degrees.  Extension was to 5 degrees.  Right and left lateral flexion were to 20 degrees and right and left rotation were to 20 degrees.  He had pain with motion and fatigued with movement.  He had difficulty with repetitive motion; however, there was no change in degrees of bending.  Motor strength was full in the bilateral lower extremities, 5/5 in all muscle groups.  Sensory examination was normal.  He had 1+ deep tendon reflexes throughout.  Laseague's sign was positive at 70 degrees on the left.  The examiner assessed chronic low back pain and lumbar degenerative disc disease.  

Of record is a letter from R.T., M.D., dated in August 2006.  This letter notes that the Veteran had significant back disease that affected his lower back, hips, left knee and mid-back, exacerbated by bending over.  Dr. R.T. notes in this letter that sitting, standing, walking all affected the hips and that movements such as turning to look when backing out a car were nearly impossible.  Accompanying this letter, there appears a September 2005 imaging report, that notes an impression of degenerative disc disease manifested by osteophytosis and disc bulging at multiple levels, as well as significant stenosis at the L4-5 level which "may affect" the transiting nerve roots.  

Also of record is an August 2006 letter from P.D.B., Jr., D.C., dated in August 2006.  This letter notes that from September 2004 through January 2005 the Veteran received chiropractic care for multiple subluxations of L-5, C-6 and T-1, affected by degenerative disc disease.  Dr. B. related that the Veteran's condition was chronic.

In an August 2006 statement, the Veteran related his reasons for disagreeing with the continuance of a 40 percent evaluation.  He reiterated his complaints of severe and constant pain, that "grab[bed] [his] back" and "stop[ped]him in his tracks."  He related that the pain was so severe that he would sometimes have to "grab the wall, bend to [his] knees, sit down or fall down."  He noted that the pain would cause him to lose his breath for a few seconds.  He related that he tired quickly and had limited motion in his back.  He also related that he had constipation due to the medications he took for back pain, and that he had erectile dysfunction.  He related that his functional loss prevented him from getting and holding gainful employment.  He thus requested a 100 percent evaluation.

In April 2007 the Veteran received a VA peripheral nerves examination, largely in furtherance of substantiating a claim for a neurologic disability of the upper extremities, which is not involved in the present appeal.  At this time, he reported about a one year history of decreased sensation in his upper right thigh, laterally.  He also reported decreased sensation in his toes.  Motor examination showed that he was able to come up on his toes and take a few stems, as well as rock back on his heels and take a few steps.  His gait appeared to be normal, and was narrow-based with normal associated arm swing.  Muscle bulk of the lower extremities was normal.  He was able to walk tandem gait.  Sensory examination showed a slight decreased pinprick to sensation at the toes to the mid-foot bilaterally, as well as a slight decrease in vibratory senses at the toes.  Positions sensation at the toes was likewise only slightly decreased bilaterally.  He had 2+ reflexes at the patellar tendon and 1+ Achilles tendon reflexes bilaterally.  He had no Babinski sign.  He had a decreased sensation laterally to pinprick of the right upper thigh.  The examiner attributed these findings to no specific pathology and recommended further testing.  

In June 2007 the Veteran once again received a peripheral nerves examination.  The report of this examination notes that the Veteran underwent EMG testing for numbness of his extremities and was found to have peripheral sensory motor neuropathy of the axonal type, suggesting a metabolic etiology.  The examiner noted that the Veteran had multiple risk factors for neuropathy and that his condition may have more than a single etiology.  Peripheral sensory motor neuropathy, possibly of paraportemeimia origin was assessed.  MGUS was also considered.  The examiner also remarked that there was no evidence of Waldenstrum's macroglobulinemia or amyloidosis and that the Veteran's history of chemotherapy likely contributed to axonal neuropathy.

In July 2007 an addendum was entered to the April 2007 examination report, particularly to address whether bilateral lower extremity neuropathy was related to the Veteran's service-connected low back disability.  In this regard, the examiner stated that lumbar spine degenerative disease will entrap roots to cause radiculopathy, but not the neuropathy that the Veteran demonstrated.  The examiner explained that the Veteran's neuropathy was more likely to be related to chemotherapy or hereditary factors, or possibly another acquired cause.  

The examiner also noted that he was asked to address whether other testing might be needed to determine how lumbosacral strain might be related to lumbar spine degenerative disease.  In this regard, the examiner explained that lumbosacral strain is common in patients with lumbar spine degenerative disease and intervertebral disc disease and that what caused this with respect to pain was often impossible to separate.  The examiner further explained that the natural history for herniated disc disease and low back pain due to degenerative disease is gradual improvement with time, especially with physical therapy.  However, the examiner noted that re-exacerbations were common.  He noted that surgery could sometimes provide relief, but did so less commonly without clear radicular deficits and a clear structural lesion responsible for the radicular deficit, e.g. foraminal stenosis, lumbar stenosis and/or herniated disc.  The examiner noted that the Veteran's examination was more prominent for neuropathy than for radiculopathy and that there was no radicular pattern of weakness, sensory loss, or isolated dropped reflex, e.g. Achilles.  The examiner concluded that unless such a pattern evolved, there was no need to pursue additional imaging of the low back or EMG testing.  

Of record is a September 2008 report of history and physical from the Ricca Neurosurgical Clinic.  This report notes a chief complaint of bilateral hip and right lower extremity numbness (anterior right thigh) for years.  Also noted was continued marked mechanical low back pain and bilateral hip pain.  Examination noted no ankylosis.  The Veteran's extremities were grossly normal with full range of motion and his back exhibited diminished lordosis with diminished range of motion in all directions.  It was without percussion tenderness.  His gait was mildly antalgic and he was able to toe/heel walk.  Squatting was weak bilaterally.  Straight leg raising and Faber were negative bilaterally.  Motor examination showed mild weakness (4/5) in the proximal lower extremities, with the left extremity noted as weaker.  Sensory examination showed patchy diminished sensation to pinprick in all extremities.  Reflexes were 2-3+ and symmetric in knee jerks, but absent in ankle jerks.  Dr. R. assessed lumbar radiculitis, lumbar stenosis, lumbar degenerative disc disease and degenerative disc disease at L4-5 with stenosis at L4-5 and L3-4.  Particularly noted as right L4 radicular symptoms.  The Veteran was to undergo decompressions at L3-4 and L4-5 with posterior lumbar interbody fusion (PLIF) at L4-5.  

In accordance with the Board's remand instructions, the Veteran was afforded a VA examination of the spine in February 2010.  The report of this examination notes that the Veteran underwent the aforementioned L3-4 and L4-5 decompression with PLIF at L4-5 for stenoisis, and that the Veteran had improvement of 75% to 80% in this regard.  At the time of the examination, the Veteran complained of back pain at a level of 5/10 with flare-ups 2 to 3 times per week, where the pain was at 7/10 in severity.  He denied leg pain, but did complain of numbness in his anteriolateral thighs, which was progressively present in the preoperative course and was then present, as well.  The examiner noted that the Veteran's symptoms were initially worse on the right side, but that his left side was then worse as far as the numbness.  The Veteran had back pain that was generally mid-line.  He did not use a brace or cane.  He was able to only walk slowly, or less than 15 minutes or 1 to 2 blocks.  He was able to do yard work around the house.  He denied any current bowel or bladder impairment.  

Physical examination showed a well-developed, well-nourished and healthy appearing gentleman.  He was alert and oriented, in no acute distress and was appropriate and cooperative.  He had a normal-appearing gait, but rose from a chair slowly with some difficulty.  Examination of the low back showed a mid-line scar measuring approximately 7 cm. in length, that was mildly tender and without hypertrophy and discoloration; it was well-healed.  The was some paraspinal tenderness, but there was no significant soft tissue tenderness.  Mild loss of lumbar lordosis  was noted.  Extension was from zero to 25 degrees.  Flexion was from zero to 80 degrees.  Bilateral lateral flexion was from zero to 30 degrees.  Bilateral lateral rotation was from zero to 25 degrees.  There was no change in the examination with repetition.  He had worsening of his symptoms, which was mild with extension, and relief with flexion.  

With respect to strength, examination showed 5/5 hip flexion, knee extension, knee flexion, dorsiflexion, plantar flexion and in the extensor hallucis longus on the right and left.  Sensory examination showed symmetric numbness in the L3 distribution bilaterally with normal sensation otherwise intact.  He had voluntary control of the anal sphincter on command and normal sensation in the S2-3 distribution.  Reflexes were 2+ patellar tendon, 1+ gastrocsoleus, bilaterally.  He had negative clonus bilaterally and down going Babinski's bilaterally.  The examiner described the L3 sensation as 1/2, with sensation otherwise 2/2.  The examiner assessed a history of lumbar stenosis status-post lumbar decompression and fusion, intervertebral disc disease status-post L4-5 discectomy and fusion and chronic L3 radiculopathy, right greater than left, with motor function weakness on the right.

With respect to radiculopathy, the examiner remarked that the Veteran did have objective findings of neurologic manifestations considered mild.  The examiner noted that the Veteran had weakness of the quadriceps muscle on the right side, but that he was still able to bear weight with his right lower extremity and walk without an assistive device.  It was noted that the Veteran certainly had greater than anti-gravity strength and was able to bear weight, as stated.  Similarly, the examiner remarked that the Veteran's sensory deficiency was objective and reproducible to the involved level.  The examiner considered the sensory deficit to be mild and less likely to result in a gait abnormality or other limitation.  The examiner acknowledged that a review of the claims file showed that the Veteran had peripheral neuropathy and a metabolic disorder, but explained that their opinion was not meant to speculate on the Veteran's peripheral neuropathy findings, but rather only the findings consistent with lumbosacral disease.  

In closing, the examiner noted that in addressing the DeLuca provisions, that there was pain with range of motion testing and that it was conceivable that pain could further limit his function, particularly if the Veteran were on his feet all day and active.  The examiner, however, explained that it was not feasible to attempt to express any of this in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.  

Analysis

With respect to incapacitating episodes, a review of the record, particularly the VA examination reports, fails to disclose that the Veteran was prescribed bed rest by a physician and treatment by a physician.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5243, Note (1).  Accordingly, an evaluation in excess of 40 percent cannot be substantiated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

As to the General Rating Formula for Disease and Injuries of the Spine, the Board notes that the evidence must show ankylosis in order to warrant a higher evaluation.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  In the present case, VA examinations have shown that the Veteran has retained range of motion in all planes and ankylosis has never been clinically diagnosed.  Accordingly, an evaluation in excess of 40 percent cannot be established.

Furthermore, the Board has considered the Veteran's complaints of functional impairment, pain, and pain on motion.  See DeLuca.  However, neither VA examination reflects the functional equivalent of ankylosis thoracolumbar spine, which is required to warrant a higher evaluation.  Here, the examinations have established limitation of motion accompanied by pain; nevertheless, the Veteran retains a good deal of mobility in flexion, extension, lateral bending, and rotation.

However, the Board finds that the evidence supports assignment of a 10 percent evaluation, but no more, for the neurological impairment of the right and left lower extremities.  In this regard, the Board notes that throughout the course of the appeal the Veteran has complained of neurologic problems with his lower extremities; however, the etiology thereof, as well as the affected areas possibly attributable to the low back, have been unclear, as shown by repeated VA neurologic examination that had attributed most, if not all, of the Veteran's neurologic symptomatology to a metabolic disorder.  

Nonetheless, in affording the Veteran the benefit of the doubt, the Board does find, largely in accordance with the most recent VA examination, that the Veteran's low back disability has caused radiculopathy in the L3 distribution, particularly of the right and left thighs.  The report of this examination, as well as the Veteran's complaints and prior examinations, shows that the Veteran has associated radiculopathy in his upper thighs manifested by symmetric numbness.  Also, noted was motor function weakness on the right, but this was not severe enough to disturb weight bearing in the extremity and the examiner classified these impairments as mild.  The examiner acknowledged that a review of the claims file showed that the Veteran had peripheral neuropathy and a metabolic disorder, but explained that his findings opinion were not meant to speculate on the Veteran's peripheral neuropathy findings, but rather only the findings consistent with lumbosacral disease.  Accordingly, the Board finds that separate 10 evaluations are warranted for radiculopathy of the right and left lower extremities, throughout the applicable period on appeal, i.e. as of the date of the Veteran's claim, namely, July 6, 2005.  Hart, supra.; see also 38 C.F.R. § 3.400.  As the impairment attributed to the Veteran's lumbosacral disease during his most recent VA examiner was shown to be largely sensory and was characterized as mild, the Board does not find that evaluations in excess of 10 percent are warranted.  38 C.F.R. § 4.124a.

Along these lines, the Board notes that the Veteran has complained of additional neurologic manifestations, particularly of the feet and toes.  However, as only the symptomatology of his thighs in this regard has been attributed to his low back disability, as opposed to non-service-connected metabolic syndrome and/or chemotherapy for prostate cancer, the Board does not find that separate evaluations are warranted in this regard.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  The Veteran is certainly competent to describe symptoms; however, he is not necessarily competent to attribute such symptomatology to a specific underlying disorder.  Therefore, the Board places much greater probative weight on the opinions of the health care specialists of record, who have consistently attributes such symptoms to disorders other than his service-connected back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Likewise, erectile dysfunction has not been competently attributed to the Veteran's service-connected low back disability, but rather non-service-connected prostate cancer.  Id.  The Veteran's assertions in this regard are again substantially outweighed by the competent medical evidence of record.  See Jandreau, supra.

The Board also finds that a separate 10 percent, but no greater, evaluation is warranted for an associated surgical scar.  The February 2010 VA examination report disclosed a well-healed mid-line scar measuring approximately 7 cm. in length, that was mildly tender and without hypertrophy and discoloration.  A 10 percent evaluation is warranted for painful superficial scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7801 pertains to scars other than the head, face, or neck that or deep or cause limited motion and provides ratings higher than 10 percent.  Because the Veteran's scar is not deep and does not cover an area exceeding 12 square inches, a rating higher than 10 percent under this Code is also not warranted.  See 38 C.F.R. § 4.118.  Furthermore, although the scar may produce limitation of motion, the Veteran's low back disability is already evaluated under the regulatory provisions pertaining to limitation of motion.  38 C.F.R. § 4.14.  Accordingly, the Veteran is entitled to a separate 10 percent, but no greater, evaluation for residual scarring associated with his low back disability. 

As for an effective date for this grant, the Board notes that the Veteran underwent surgery on his low back in September 2008, although the precise day is unclear.  Nevertheless, the Board finds than an effective date of September 30, 2008, is warranted because, no matter which day in September is chosen, payment of this award will begin on October 1, 2008, as it is the first day of the calendar month following the month of September 2008, the month in which the award becomes effective.  See 38 C.F.R. § 3.31 (2010); see also Hart, supra. 

Finally, the Board has considered the Veteran's assertion that he experienced constipation secondary to medications taken for his lumbosacral strain with osteoarthritis and lumbar degenerative disc disease.  The Board finds it significant that the constipation is not claimed as a neurological manifestation of his spine disability, but rather, as due to medication.  Consequently, the Board finds that this issue is more appropriately addressed as a claim for service connection for constipation on a secondary basis, rather than as a matter of whether a separate disability is warranted for constipation as a direct manifestation of his service-connected back disability.  Therefore, this matter has been referred to the RO in the Introduction section of this decision for initial consideration.

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected lumbosacral strain with osteoarthritis and lumbar degenerative disc disease.  In this regard, the Board again notes that the record demonstrates evidence of radicular symptoms in the lower extremities, as well as a residuals surgical scar.  However, such manifestations have been contemplated by the separate disability ratings awarded herein.


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with osteoarthritis and lumbar degenerative disc disease is denied.

Entitlement to a separate 10 percent, but no greater, rating for right leg radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent, but no greater, rating for left leg radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent rating for a right shoulder scar, post- operative residuals of right shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran's claim for an increased evaluation of chronic acne vulgaris was last before the Board in October 2009.  The claim was remanded to afford the Veteran a VA examination, particularly to address residual disfigurement and obtain photographs of the Veteran's head, face and neck to document the presence or absence of any residual disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3).  The Veteran was afforded such an examination in February 2010, and photographs were apparently taken of the areas affected on the Veteran's head, face and neck.  Yet, they were not associated with the claims file.  

In a February 2011 rating decision the RO increased the evaluation of the Veteran's chronic acne vulgaris to 30 percent, effective the date of the examination.  In this rating decision, the RO indicated that the claim was considered closed because the rating decision represented a total grant of the benefits sought on appeal under 38 C.F.R. § 4.118, Diagnostic Code 7828, as 30 percent is the maximum schedular evaluation provided under this diagnostic code.  

The maximum benefit sought on appeal was not granted and the claim remains pending.  In this regard, the Board notes that the Veteran's chronic acne vulgaris involves lesions with scarring on his upper back, shoulders, back of the neck, behind the ears and under the chin.  See e.g. August 2005 report of VA examination.  As such, an evaluation in excess of 30 percent could be substantiated under 38 C.F.R. § 4.118, Diagnostic Code 7800, which provides for evaluations of 50 and 80 percent based upon the extent of disfigurement of the head, face or neck.  Moreover, as the RO staged the evaluation of this disability, the maximum schedular evaluation under 38 U.S.C.A. §38 C.F.R. § 4.118, Diagnostic Code 7828 was not granted.  Accordingly, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the issue remains on appeal, the claim must be remanded for compliance with the Board's remand directives that instructed the AMC/RO, inter alia, to afford the Veteran a VA examination, obtain unretouched color photographs of the affected areas and readjudicate the claim with respect to all governing law and regulations.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  As this claim was filed prior to this date, the amendments are inapplicable.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected chronic acne vulgaris.  The claims folder should be provided to the examiner in connection with the examination of the Veteran.

All indicated studies should be undertaken. The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with chronic acne vulgaris. The examiner should also comment on the presence or absence of scarring and/or disfigurement due to chronic acne vulgaris and if disfigurement is present.  The examination must include unretouched color photographs of the affected areas and these photographs must be associated with the examination report and claims file.

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and explain why such opinion cannot be made.

2.  Thereafter, readjudicate the issue on the basis of all pertinent evidence of record and all governing law and regulations, including 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7828 (2008).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits, and set forth all pertinent evidence and governing law and regulations.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


